UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-507



In Re: ROBERT STANLEY PLIMPTON,

                                                       Petitioner.




       On Petition for Writ of Mandamus. (CA-96-265-1-T)


Submitted:   February 20, 1997            Decided:   March 5, 1997

Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Robert Stanley Plimpton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Stanley Plimpton has filed a petition for a writ of

mandamus in this court seeking an order directing the district

court to grant his motion for default judgment. Mandamus is a

drastic remedy to be used only in extraordinary circumstances. Kerr
v. United States Dist. Court, 426 U.S. 394, 402 (1976). Mandamus

relief is only available when there are no other means by which the

relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal. In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party

seeking mandamus relief carries the heavy burden of showing that he

has "no other adequate means to attain the relief he desires" and

that his right to such relief is "clear and indisputable." Allied
Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Plimpton has

not made such a showing. Accordingly, we deny mandamus relief. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2